Citation Nr: 1759389	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-44 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to exposure to herbicide agents.

2. Entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the bilateral upper extremities, claimed as due to exposure to herbicide agents.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents and/or as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1970.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the issues listed on the title page, the Veteran also perfected an appeal with respect to claims for increased ratings for posttraumatic stress disorder and a right knee disability, service connection for a skin disorder, and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran subsequently withdrew the first three issues from appeal in a March 2015 statement, and the RO granted a TDIU in February 2017, which is a full grant of the benefit sought on appeal with regard to such claim.  Therefore, such issues are no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran claims that he has peripheral neuropathy of the bilateral upper and lower extremities, as well as carpal tunnel of the bilateral upper extremities, as a result of his acknowledged in-service exposure to herbicide agents.  He further contends that his service-connected PTSD caused or aggravated his erectile dysfunction and hypertension.  Additionally, with regard to the latter disorder, the Board notes that the record also raises the issue of whether hypertension is related to his acknowledged in-service exposure to herbicide agents.

With respect to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, he was afforded a VA examination in April 2009.  After reviewing a nerve conduction study (NCS) and electromyography (EMG), the VA examiner diagnosed bilateral lower extremity peripheral neuropathy.  Similarly, a December 2007 EMG report from Lebanon VAMC was suggestive of polyneuropathy superimposed by bilateral carpal tunnel syndrome in the upper extremities.  However, neither examiner provided an etiological opinion.  Consequently, a remand is necessary in order to afford the Veteran a new VA examination so as to ascertain the etiology of such disorders. 

Pertinent to the Veteran's claims for service connection for erectile dysfunction and hypertension, which he has alleged are secondary to his PTSD, he was afforded a VA examination in August 2009.  At such time, the examiner endorsed the presence of each disorder, and opined that no direct relationship can be identified between the erectile dysfunction and the hypertension as being caused by PTSD without resorting to mere speculation.  In this regard, he noted that data in the medical literature can be conflicting and the Veteran has multiple factors that can contribute significantly to both issues, to include smoking history, occupation, hyperlipids, medications, and lung disease.  However, such is essentially a non-opinion and, furthermore, the examiner did not address whether the Veteran's PTSD aggravated his erectile dysfunction and/or hypertension.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination addressing such claims.

Finally, with regard to the Veteran's claim for service connection for hypertension, the Board notes that he has only argued that such is secondary to his PTSD.  However, in light of his acknowledged exposure to herbicide agents in service, the Board finds that an opinion addressing the relationship between such exposure and hypertension should be obtained.  In this regard, the Board notes that hypertension is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.  However, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category. However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category. Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308  (Apr. 11, 2014). Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy and carpal tunnel syndrome of the bilateral upper extremities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests must be conducted and the results reported.  Following review of the claims file, the examiner must opine as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy and carpal tunnel syndrome of the bilateral upper extremities is related to the Veteran's military service, to include his acknowledged in-service exposure to herbicide agents?  The sole basis for a negative opinion cannot be that peripheral neuropathy (other than early-onset peripheral neuropathy) is not among the diseases acknowledged to be presumptively related to exposure to herbicide agents.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file should be reviewed in conjunction with the examination.  All indicated tests must be conducted and the results reported.  Following review of the claims file, the examiner must opine as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused OR aggravated by his service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file should be reviewed in conjunction with the examination.  All indicated tests must be conducted and the results reported.  Following review of the claims file, the examiner must opine as to the following:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused OR aggravated by his service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B)  Is it at least as likely as not (a 50 percent or greater probability) that hypertension is related to the Veteran's military service, to include his acknowledged in-service exposure to herbicide agents?  The sole basis for a negative opinion cannot be that hypertension is not among the diseases acknowledged to be presumptively related to exposure to herbicide agents.  In this regard, the examiner should consider the aforementioned NAS Updates.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


